Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim(s) 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-2 and 4-8 have been allowed because the prior art does not anticipate under 35 U.S.C § 101(a)(1) and/or 102(a)(2)  or make obvious under 35 U.S.C § 103 the invention of a method method for producing a formed article of a fiber-reinforced resin material comprising: 
“wherein the first portion is flat and contiguous with the second portion; wherein the second portion includes a gradually changing portion that extends from a bend in the formed article between the first portion and the second portion, the gradually changing portion extending to a thickened portion of the second portion” 
The closest prior art of record are as follows:
TSOTSIS (US-20130134621-A1) teaches the fiber-resin layers, the deep drawn portion; however, TSOTSIS doesn’t teach the first portion, the second portion, or the flat and contiguous transition with the second portion. 
TANIGUCHI (US-20140004308-A1) teaches the fiber-resin layers, the first portion, and the second portion; however, TANIGUCHI doesn’t teach the deep drawn portion or the gradually changing portion.
SUZUKI (US-20160158975-A1) teaches the melting point of the fiber-resin layers and the deep drawn portion; however, SUZUKI doesn’t teach the gradually changing portion, the second portion, or the first portion. 
SUZUKI (US-20170015024-A1) teaches the melting point of the fiber-resin layers and the deep drawn portion; however, SUZUKI doesn’t teach the gradually changing portion, the second portion, or the first portion. 
SANA (US-20120219660-A1) teaches the gradually changing portion, the deep drawn portion, and the fiber-resin layers; however, SANA doesn’t teach the flat and contiguous transition between the first and second portions. 
KOBAYASHI (EP-0404420-A1) teaches the deep drawn portion and the fiber-resin layers; however, KOBAYASHI doesn’t teach the gradually changing portion. 
TAKEBE (JP-2009196145-A) teaches the deep drawn portion, the fiber-resin layers, the first portion, the second portion, and the gradually changing portion; however, TAKEBE doesn’t teach a smooth transition that is flat and contiguous between the first and second portions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743